DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrase such as “present disclosure”. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the photographed time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17 rejected being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 106023220 A) in view of Chen et al (2017 IEEE 2nd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), 25-26 March 2017, page 2038-2041).
-Regarding claim 1, Wang discloses a method for vehicle appearance feature recognition (Abstract, FIG. 1; page 2, 4th paragraph; page 4, 18th and last paragraphs, “recognition results”, “recognition of the region”), comprising: obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized (Abstract; FIG. 1; FIG. 3; Table 1; page 5, 13th and 14th paragraphs, “different sets”; page 6, 1st-4th paragraphs; page 11, 3rd and 4th paragraphs); FIG. 3, S1201-S1202; page 7, 10th paragraph, “local feature extraction”; page 8, 11th paragraph “M feature images”) and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle (FIG. 3, S120; page 7, 2nd paragraph, “in combination”).
Wang is silent to teach extracting global feature data from the image to be recognized based on the plurality of region segmentation results, and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle.
In the same field of endeavor, Chen teaches method for vehicle appearance feature recognition (Chen: Abstract, “type recognition”; Section II, subsection A, 1st paragraph, “locating car-faces”), comprising: obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized (Chen: Abstract, “multiple sub-images”; Fig. 1); extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results (Chen: Abstract; Section II, subsection B, 1st and 2nd paragraphs, “global and local features”; ); and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle (Chen: Section II, subsection B, 3rd paragraph; FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by extracting global feature data and a plurality of pieces of region 
-Regarding claim 2, Wang further discloses wherein the plurality of region segmentation results respectively corresponds to regions of different orientations of the target vehicle (page 6, 1st-4th paragraphs; Table 1), wherein the plurality of region segmentation results comprise segmentation results of a front side, a rear side (Table 1), a left side, and a right side of the target vehicle.
Wang is silent to teach wherein the plurality of region segmentation results comprise segmentation results of a left side, and a right side of the target vehicle.
In the same field of endeavor, Chen teaches wherein the plurality of region segmentation results comprise segmentation results of a left side, and a right side of the target vehicle (Chen: FIG. 1(b)).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by including plurality of region segmentation results comprise segmentation results of a front side, a rear side, a left side, and a right side of the target vehicle in order to improve accuracy of recognition.
	-Regarding claim 3, the combination further discloses wherein the obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized comprises: obtaining the plurality of region segmentation results of the Wang: FIGS. 1-3).
	-Regarding claim 5, Wang in view of Chen discloses the method of claim 1.
Wang is silent to teach extracting global feature data from the image to be recognized by means of a second neural network for feature extraction based on the plurality of region segmentation results.
	In the same field of endeavor, Chen teaches extracting global feature of the target vehicle from the image to be recognized by means of a second neural network for feature extraction (Chen: Fig. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by extracting global feature data and the plurality of pieces of region feature data of the target vehicle from the image to be recognized by means of a second neural network for feature extraction based on the plurality of region segmentation results in order to improve convergent efficiency and accuracy of recognition.
-Regarding claim 6, the combinations further discloses wherein the second neural network has a first processing subnet and a plurality of second processing subnets separately connected to an output end of the first processing subnet, wherein the first processing subnet has a second feature extraction layer, a first inception module, and a first pooling layer, and the second processing subnet has a second computing layer, a second inception module, and a second pooling layer which are Chen: FIG.2; FIG. 4, Table 1).
-Regarding claim 7, Wang in view of Chen discloses the method of claim 1.
Wang is silent to teach performing a convolution operation and a pooling operation on the image to be recognized by means of the second feature extraction layer to obtain a global feature map of the target vehicle; performing a convolution operation and a pooling operation on the global feature map by means of the first inception module to obtain a first feature map set of the target vehicle; and performing a pooling operation on feature maps in the first feature map set by means of the first pooling layer to obtain a global feature vector of the target vehicle.
In the same field of endeavor, Chen teaches performing a convolution operation and a pooling operation on the image to be recognized by means of the second feature extraction layer to obtain a global feature map of the target vehicle; performing a convolution operation and a pooling operation on the global feature map by means of the first inception module to obtain a first feature map set of the target vehicle; and performing a pooling operation on feature maps in the first feature map set by means of the first pooling layer to obtain a global feature vector of the target vehicle (Chen: FIG.2; Table 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results, and fusing the global feature data and the plurality of pieces of 
	-Regarding claim 10, Wang is silent to teach wherein the fusing the global feature data and the plurality of pieces of region feature data comprises: fusing the global feature data and the plurality of pieces of region feature data of the target vehicle by means of a third neural network for feature fusion.
	In the same field of endeavor, Chen teaches wherein the fusing the global feature data and the plurality of pieces of region feature data comprises: fusing the global feature data and the plurality of pieces of region feature data of the target vehicle by means of a third neural network for feature fusion (Chen: Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by fusing the global feature data and the plurality of pieces of region feature data of the target vehicle by means of a third neural network for feature fusion in order to improve convergent efficiency and accuracy of recognition.
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 106023220 A) in view of Chen et al (2017 IEEE 2nd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), 25-26 March 2017, page 2038-2041), and further in view of  MA (U.S. PG-PUB NO. 2018/0060684 A1)
	-Regarding claim 14, Wang in view of Chen discloses the method of claim 1.
Wang in view of Chen is silent to teach a method for vehicle retrieval, comprising: obtaining appearance feature data of a target vehicle in an image to be retrieved by 
In the same field of endeavor, MA teaches a method for vehicle retrieval, comprising: obtaining appearance feature data of a target vehicle in an image to be retrieved by means of the method according to claim 1; and searching a candidate vehicle image library for a target candidate vehicle image matching the appearance feature data (MA: Abstract; FIG. 1, [0079]-[0081]; FIGS. 5-8).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Chen with the teaching of MA by including obtaining appearance feature data of a target vehicle in an image to be retrieved by means of the method according to claim 1; and searching a candidate vehicle image library for a target candidate vehicle image matching the appearance feature data in order to improves vehicle searching speed and accuracy while reducing requirements of hardware.
	-Regarding claim 19, Wang in view of Chen discloses the method of claim 1.
Wang in view of Chen is silent to teach an apparatus for vehicle retrieval, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform steps of: obtaining appearance feature data of a target vehicle in an image to be retrieved by means of the method according to claim 1; and searching a candidate vehicle image library for a target candidate vehicle image matching the appearance feature data.
In the same field of endeavor, MA teaches an apparatus for vehicle retrieval (MA: Abstract; [0074], “device”; FIGS. 6-8), comprising: a memory storing processor-MA: [0212]; [0277]; [0288]); and a processor arranged to execute the stored processor-executable instructions to perform steps of (MA: [0212]; [0277]; [0288]; [0298]): obtaining appearance feature data of a target vehicle in an image to be retrieved by means of the method according to claim 1; and searching a candidate vehicle image library for a target candidate vehicle image matching the appearance feature data (MA: Abstract; FIG. 1, [0079]-[0081]; FIGS. 5-8)..
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Chen with the teaching of MA by using an apparatus for vehicle retrieval, comprising:  obtaining appearance feature data of a target vehicle in an image to be retrieved by means of the method according to claim 1; and searching a candidate vehicle image library for a target candidate vehicle image matching the appearance feature data in order to improves vehicle searching speed and accuracy while reducing requirements of hardware.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 106023220 A) in view of Chen et al (2017 IEEE 2nd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), 25-26 March 2017, page 2038-2041), and further in view of  MA (U.S. PG-PUB NO. 2018/0060684 A1), in view of Matsubara (U.S. PG-PUB NO. 2018/0081908 A1).
-Regarding claim 15, Wang in view of Chen, and further in view of MA discloses the method of claim 14. 
Wang in view of Chen, and further in view of MA discloses wherein the searching a candidate vehicle image for a target candidate vehicle image matching the MA: Abstract).
Wang in view of Chen, and further in view of MA is silent to teach wherein the searching a candidate vehicle image library and using cosine distance as similarity distance.
In the same field of endeavor, Matsubara teaches wherein the searching a candidate vehicle image database and using cosine distance as similarity distance (Matsubara: Abstract; [0077], “cosine distance”; FIG.7, block 507).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Chen, and further in view of MA with the teaching of Matsubara by searching a candidate vehicle image database and using cosine distance as similarity distance in order to for easy and intuitive interpretation of the similarity.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (CN 106023220 A) in view of Chen et al (2017 IEEE 2nd Advanced Information Technology, Electronic and Automation Control Conference (IAEAC), 25-26 March 2017, page 2038-2041), and further in view of Xiao et al (U.S. PG-PUB NO. 2018/0174046 A1),
-Regarding claim 18, Wang teaches a method for vehicle appearance feature recognition (Abstract, FIG. 1; page 2, 4th paragraph; page 4, 18th and last paragraphs, “recognition results”, “recognition of the region”), comprising: obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized (Abstract; FIG. 1; FIG. 3; Table 1; page 5, 13th and 14th paragraphs, “different sets”; page 6, 1st-4th paragraphs; page 11, 3rd and 4th paragraphs); extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results (FIG. 3, S1201-S1202; page 7, 10th paragraph, “local feature extraction”; page 8, 11th paragraph “M feature images”) and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle (FIG. 3, S120; page 7, 2nd paragraph, “in combination”).
Wang is silent to teach extracting global feature data from the image to be recognized based on the plurality of region segmentation results, and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle.
In the same field of endeavor, Chen teaches a method for vehicle appearance feature recognition (Chen: Abstract, “type recognition”; Section II, subsection A, 1st paragraph, “locating car-faces”), comprising: obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized (Chen: Abstract, “multiple sub-images”; Fig. 1); extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results (Chen: Abstract; Section II, subsection B, 1st and 2nd paragraphs, “global and local features”; ); and fusing the global feature data and the Chen: Section II, subsection B, 3rd paragraph; FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results, and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle in order to improve convergent efficiency and accuracy of recognition.
Wang in view of Chen is silent to teach an apparatus for vehicle appearance feature recognition, comprising: a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform steps of a method for vehicle appearance feature recognition.
However, Xiao is an analogous art pertinent to the problem to be solved in this application and further discloses an apparatus for target detection and feature extraction (Abstract; FIG. 2; FIG. 7), comprising: a memory storing processor-executable instructions (FIG. 7, memory 704; [0095]); and a processor arranged to execute the stored processor-executable instructions to perform steps of (FIG. 7; processor 702; [0094]-[0095]) target detection and feature extraction. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of Chen with the teaching of Xiao by introducing similar target detection device or 
-Regarding claim 20, Wang teaches a method for vehicle appearance feature recognition (Abstract, FIG. 1; page 2, 4th paragraph; page 4, 18th and last paragraphs, “recognition results”, “recognition of the region”), comprising: obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized (Abstract; FIG. 1; FIG. 3; Table 1; page 5, 13th and 14th paragraphs, “different sets”; page 6, 1st-4th paragraphs; page 11, 3rd and 4th paragraphs); extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results (FIG. 3, S1201-S1202; page 7, 10th paragraph, “local feature extraction”; page 8, 11th paragraph “M feature images”) and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle (FIG. 3, S120; page 7, 2nd paragraph, “in combination”).
Wang is silent to teach extracting global feature data from the image to be recognized based on the plurality of region segmentation results, and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle.
In the same field of endeavor, Chen teaches a method for vehicle appearance feature recognition (Chen: Abstract, “type recognition”; Section II, subsection A, 1st paragraph, “locating car-faces”), comprising: obtaining a plurality of region segmentation results of a target vehicle from an image to be recognized (Chen: Abstract, “multiple sub-images”; Fig. 1); extracting global feature data and a plurality Chen: Abstract; Section II, subsection B, 1st and 2nd paragraphs, “global and local features”; ); and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle (Chen: Section II, subsection B, 3rd paragraph; FIG. 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Chen by extracting global feature data and a plurality of pieces of region feature data from the image to be recognized based on the plurality of region segmentation results, and fusing the global feature data and the plurality of pieces of region feature data to obtain appearance feature data of the target vehicle in order to improve convergent efficiency and accuracy of recognition.
Wang in view of Chen is silent to teach a non-transitory computer readable storage medium having stored thereon computer program instructions that, when executed by a processor, cause the processor to implement steps of a method for vehicle appearance feature recognition.
However, Xiao is an analogous art pertinent to the problem to be solved in this application and further discloses a non-transitory computer readable storage medium having stored thereon computer program instructions that (FIG. 7; [0095]), when executed by a processor, cause the processor (FIG. 7, processor 702; [0094]-[0095]) to implement steps of a method for target detection and feature extraction. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view .
Allowable Subject Matter
Claims 4, 8-9 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664